Citation Nr: 1628645	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 1966 to January 1969.  His combat decorations include the Silver Star. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in support of his claim during a February 2016 hearing before the undersigned at the RO.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; residuals of a right occipital area shrapnel wound scar, evaluated as 10 percent disabling; and for residuals of malaria, evaluated as noncompensable.

2.  Resolving reasonable doubt in the Veteran's favor, his service connected posttraumatic stress disorder is of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Pertinent law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

A total disability evaluation based on individual unemployability due to service connected disorders may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a).  Here, the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a), with a combined rating of 70 percent for service-connected disabilities since October 2004.  

The Veteran is service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; residuals of a right occipital area shrapnel wound scar, evaluated as 10 percent disabling; and for residuals of malaria, evaluated as noncompensable.

In this case, the Veteran has credibly testified that he is unable to secure gainful employment due to his service-connected PTSD.  While the record shows that the appellant is a trained certified public accountant and that he has held several possessions of great responsibility, the record also shows that the Veteran has extreme difficulty with interpersonal relationships, anger management, and concentration.  Multiple lay statements from professionals in various occupations have reported that the Veteran is no longer able to run his own business, work as an accountant, work as a consultant, work as an effective volunteer, or engage in appropriate manner socially.  These lay statements also report that the Veteran has difficulty with communication, adapting to new situations, and completing even simple tasks.  While the 2013 VA examiner opined that the Veteran was not "completely unemployable," that is the wrong standard.  The question is whether the Veteran, after considering his education and occupational experience, is not able to work due to his service connected disorders.  After resolving reasonable doubt in the Veteran's favor, the Board concludes that he cannot.  Accordingly, the claim is allowed.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


